       Case 1:19-cv-08345-MKV-DCF Document 58 Filed 07/01/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 SAMANTHA SIVA KUMARAN and THE A STAR
 GROUP, INC. d/b/a TIMETRICS,
                                                                         Case No. 1:19-cv-08345-MKV-DCF
                                    Plaintiffs,
                                                                         DECLARATION OF ELLEN
             -against-                                                   TOBIN, ESQ. IN SUPPORT OF
                                                                         DEFENDANTS’ RESPONSE TO
 NORTHLAND ENERGY TRADING, LLC,                                          PLAINTIFFS’ MOTION FOR A
 HEDGE SOLUTIONS, INC. RICHARD M. LARKIN,                                PROTECTIVE ORDER________
 DANIEL LOTHROP, and DOMENIC BRAMANTE,

                                     Defendants.
 -------------------------------------------------------------------X
                              DECLARATION OF ELLEN TOBIN, ESQ.

        I, ELLEN TOBIN, declare as follows:

        1.         I am a partner with the law firm of Westerman Ball Ederer Miller Zucker &

Sharfstein, LLP, counsel to defendants in this action. I am admitted to practice law in the State

of New York and the United States District Court for the Southern District of New York. I have

knowledge of the facts herein.

        2.         I respectfully submit this declaration in support of defendants’ response to

plaintiffs’ motion for a protective order.

        3.         Attached as Exhibit “A” is a true and correct copy of Defendants’ proposed

Stipulated Confidentiality and Protective Order, which Defendants respectfully request approval

of in this case.

        4.         Attached as Exhibit “B” is a true and correct copy of the “blackline”/comparison

version of Defendants’ proposed Stipulated Confidentiality and Protective Order, compared to

the proposed “Confidentiality Agreement and Protective Order for Trade Secrets and Highly

Sensitive Confidential Information” submitted by Plaintiffs in support of their application (see



                                                        1
      Case 1:19-cv-08345-MKV-DCF Document 58 Filed 07/01/20 Page 2 of 4




ECF No. 54-2).

       5.       Attached as Exhibit “C” is a true and correct copy of an email from plaintiff

Samantha Kumaran (“Plaintiff”) to the undersigned dated February 28, 2020, and the

undersigned’s response email to Plaintiff dated March 2, 2020 (without the attachments), re:

“Request for Meet and Confer / Stipulated Protective Order.”

       6.       Attached as Exhibit “D” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated March 9, March 10, March 11 and March 12, 2020, re:

“Redline.”

       7.       Attached as Exhibit “E” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated June 3, and June 4, 2020, re: “4pm Thursday please

confirm[.]”

       8.       Attached as Exhibit “F” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated June 2, and June 3, 2020, re: “4pm Wednesday works” and

“Protective Order – Docket 36.”

       9.       Attached as Exhibit “G” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated June 5, and June 8, and June 9, 2020, re: “Protection Trade

Secrets.”

       10.      Attached as Exhibit “H” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated June 5, and June 9, 2020, re: “Protective Order – No

Confidential Data for Defendants.”

       11.      Attached as Exhibit “I” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated June 5, and June 9, 2020, re: “Protective Order –

Competitors.”



                                                 2
       Case 1:19-cv-08345-MKV-DCF Document 58 Filed 07/01/20 Page 3 of 4




        12.     Attached as Exhibit “J” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated June 5, and June 9, 2020, re: “Protective Order –

Competitors.”

        13.     Attached as Exhibit “K” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated June 5, and June 9, 2020, re: “Protective Order – No

Confidential Data for Defendants.”

        14.     Attached as Exhibit “L” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated June 5, and June 9, 2020, re: “Protective Order – No

Confidential Data for Defendants.”

        15.     Attached as Exhibit “M” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated June 9, and June 11, 2020, re: “Compromise language for

transcripts.”

        16.     Attached as Exhibit “N” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated June 5, June 9, and June 11, 2020, re: “Protective Order – No

Confidential Data for Defendants.”

        17.     Attached as Exhibit “O” is a true and correct copy of a series of emails between

Plaintiff and the undersigned dated June 12, June 15, and June 16, 2020, re: “Protective Order.”

        18.     Attached as Exhibit “P” is a true and correct copy of an email from the

undersigned to Plaintiff dated June 16, 2020, re: “Kumaran, et al. v. Northland Energy Trading,

LLC et al / proposed confidentiality stipulation” (without the attachments).

        19.     Attached as Exhibit “Q” is a true and correct copy of emails between Plaintiff and

the undersigned dated June 16, 2020, re: “Kumaran, et al. v. Northland Energy Trading, LLC et

al / proposed confidentiality stipulation.”



                                                 3
      Case 1:19-cv-08345-MKV-DCF Document 58 Filed 07/01/20 Page 4 of 4




       20.     Attached as Exhibit “R” is a true and correct copy of an email from Plaintiff to the

undersigned dated June 22, 2020, re: “Protective Order (Word doc attached)” (without the

attachment).

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.


Executed on this 1st day of July, 2020.
                                                     Ellen Tobin
                                                      ELLEN TOBIN




                                                4
